      Case 2:18-cv-06374-PA-SS Document 78 Filed 06/03/19 Page 1 of 8 Page ID #:4202

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
     Case No.      CV 18-6374 PA (SSx)                                           Date    June 3, 2019
     Title         Thomas Dunger v. Union Pacific Railroad Company, et al.



     Present: The Honorable       PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
             Kamilla Sali-Suleyman                          Not Reported                         N/A
                 Deputy Clerk                              Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                             None                                                 None
     Proceedings:             IN CHAMBERS – COURT ORDER

       Before the Court is a Motion for Summary Judgment filed by defendant Union Pacific
Railroad Company (“UP” or “Defendant”). (Docket No. 26.) Also before the Court is a Motion
for Partial Summary Judgment filed by plaintiff Thomas Dunger (“Dunger” or “Plaintiff”).
(Docket No. 37.) Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local Rule
7-15, the Court finds that these matters are appropriate for decision without oral argument. The
hearing calendared for June 3, 2019, is vacated, and the matters taken off calendar.

I.           Factual and Procedural Background1/

       Plaintiff filed his Complaint against Defendant on April 23, 2018. The Complaint alleges
claims for: (1) disability discrimination in violation of the Americans with Disabilities Act
(“ADA”) and California’s Fair Employment and Housing Act (“FEHA”); (2) failure to
accommodate under the FEHA; (3) Family and Medical Leave Act (“FMLA”) retaliation under
the ADA; and (4) California Family Rights Act (“CFRA”) retaliation under FEHA.

       UP hired Plaintiff as a mechanic on March 14, 2011. During Plaintiff’s employment, UP
maintained a policy governing employee attendance, of which Plaintiff was aware, that required
employees to work when scheduled and explained that “intentional misuse [of leave] and FMLA
fraud are grounds for termination.” In 2017, UP issued a “Use Family Medical Leave
Appropriately” policy (“Leave Policy”) and an Ethics Bulletin that both reiterated that
employees may be terminated for intentionally misusing FMLA leave. Plaintiff was aware of
the Leave Policy and Ethics Bulletin.

       Starting in 2013 or 2014, Plaintiff was diagnosed with a hiatal hernia and
gastroesophageal reflux disease, which causes Plaintiff to suffer from abdominal pain and


1/
      Both parties have filed Evidentiary Objections. (Docket Nos. 42, 44-2.) Except as
expressly noted, the Court has not relied on any evidence to which an evidentiary objection has
been made. Accordingly, the evidentiary objections are overruled as moot.
CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                  Page 1 of 8
      Case 2:18-cv-06374-PA-SS Document 78 Filed 06/03/19 Page 2 of 8 Page ID #:4203

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
     Case No.   CV 18-6374 PA (SSx)                                       Date   June 3, 2019
     Title      Thomas Dunger v. Union Pacific Railroad Company, et al.

nausea. Plaintiff’s symptoms flare up approximately once to twice a month. Over Plaintiff’s
employment, Plaintiff requested leave several times, and each time, UP granted Plaintiff’s leave
requests. Plaintiff suffered no negative consequences at work as a result of taking leave on those
prior occasions.2/ On October 5, 2017, Plaintiff applied for intermittent FMLA leave due to his
serious medical condition. On October 6, UP sent Plaintiff a letter explaining Plaintiff was
preliminarily approved to take intermittent FMLA leave, but requested Plaintiff complete a
medical certificate. The completed medical certificate indicated Plaintiff suffered from stomach
pain when lifting, bending, pushing, and pulling due to his medical condition.

        Plaintiff went to urgent care on October 19 because he was suffering from severe stomach
pain. The nurse practitioner wrote a note indicating he required intermittent leave until October
22, 2017. Plaintiff was scheduled to work the graveyard shift—starting at 10:00 p.m. and ending
at 6:00 a.m.—on October 19, October 20, and October 21. Before missing a shift, UP
employees were expected to call UP’s Layoff Line and indicate the reason for their absence,
such as vacation, sick, FMLA leave without pay, and FMLA leave with pay. On October 19,
Plaintiff called in before his scheduled shift at approximately 8:00 p.m. and reported he would
be out on FMLA leave without pay. On October 20, Plaintiff called in at approximately 9:00
p.m. and indicated that he would be out on FMLA leave with pay. Plaintiff had a preplanned
boating trip with his coworkers on October 21. Despite not feeling well before going on the trip,
Plaintiff went on the boating trip during the day on October 21 when he was not scheduled to
work. While on the boat, Plaintiff fished, but mostly sat and stood. One of Plaintiff’s coworkers
took a Facebook live video on the boat, which he posted on Facebook at 2:00 p.m. on October
21. In the video, Plaintiff said “I’m not out here.” Plaintiff later testified he did not want to be
in the video because he thought UP would be upset he was on the boating trip while on FMLA
leave. In the evening of October 21 at approximately 8:30 p.m., Plaintiff called in via the UP
Layoff Line and reported he would be out on FMLA leave with pay. Plaintiff was not scheduled
to work on October 22 and October 23 and returned to work on October 24.

       On about October 25, Plaintiff’s coworker Victor Prado showed the Facebook live video
to Plaintiff’s supervisor, Brad Steffel.3/ Steffel recalled Plaintiff previously requesting vacation

2/
        Plaintiff has filed evidentiary objections to exhibits attached to the Moore Declaration
related to Plaintiff’s prior FMLA leave requests. The Court overrules Plaintiff’s objections
because the prior FMLA leave requests and surrounding facts are relevant to Plaintiff’s claims
for failure to accommodate and FMLA interference.
3/
        Plaintiff objects to the Facebook live video, attached as Exhibit A to Steffel’s Declara-
tion, and the transcript of the video from the investigative hearing, attached as Exhibit A to
Mader’s Declaration. The Court overrules Plaintiff’s objections because the portion of the video
on which this Court relies is not hearsay, does not lack foundation, and is properly authenticated.
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                               Page 2 of 8
      Case 2:18-cv-06374-PA-SS Document 78 Filed 06/03/19 Page 3 of 8 Page ID #:4204

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
     Case No.    CV 18-6374 PA (SSx)                                       Date   June 3, 2019
     Title       Thomas Dunger v. Union Pacific Railroad Company, et al.

for the days he had taken intermittent FMLA leave, October 19 to 21, but Steffel had denied the
vacation request because the maximum number of employees had already requested vacation
within the same time frame.4/ Steffel decided there was enough evidence to charge Plaintiff with
dishonesty for improper FMLA use.

       Around November 9, 2017, Steffel sent Plaintiff a Notice of Investigation letter on UP’s
behalf charging Plaintiff with using FMLA in a manner that was not consistent with the serious
medical condition for which he received FMLA and being dishonest when he requested FMLA
on October 20 and October 21. The Notice indicated that the charge was a possible violation of
Rule 1.6 of UP’s General Code of Operating Rules (“UP’s Code”), which states “employees
must not be dishonest,” meaning “when an employee’s actions or statements constitute lying,
cheating, theft, or deception.” The Notice instructed Plaintiff to report to an investigative
hearing on November 17, 2017 and warned Plaintiff that if he was found in violation of the
charge, dismissal may result.

       Hearing officer Andreas Mader conducted the investigative hearing. Plaintiff was
represented by a union representative. Mader considered witness testimony and documentary
evidence presented by UP’s representative Daniel Glenn, including UP’s Code, Ethics Bulletin,
the Facebook live video. During the hearing, Plaintiff did not deny going fishing on October 21,
but stated he did not recall whether it was him in the video. Glenn identified Plaintiff in the
video and attributed the statement “I’m not out here” to Plaintiff based on his recognition of
Plaintiff’s voice. Plaintiff now admits he was fishing on October 21 and said “I’m not out here.”
Mader concluded that a preponderance of the evidence supported the charge, and UP sent
Plaintiff a termination letter on November 27, 2017.

       Plaintiff’s union appealed the termination, but the appeal was denied. Plaintiff’s union
then requested a conference before the Public Law Board, and the Board’s neutral arbitrator
denied Plaintiff’s appeal.

II.          Legal Standard

        Federal Rule of Civil Procedure 56(c) authorizes summary judgment if no genuine issue
exists regarding any material fact and the moving party is entitled to judgment as a matter of
law. The moving party must show an absence of an issue of material fact. Celotex Corp. v.
Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986). Once the moving party


4/
       Plaintiff objects to paragraphs 5 and 6 of Steffel’s Declaration. The Court overrules
Plaintiff’s objections because the testimony is not irrelevant or unduly prejudicial, does not lack
foundation, or violate the best evidence rule.
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                               Page 3 of 8
   Case 2:18-cv-06374-PA-SS Document 78 Filed 06/03/19 Page 4 of 8 Page ID #:4205

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-6374 PA (SSx)                                       Date   June 3, 2019
 Title          Thomas Dunger v. Union Pacific Railroad Company, et al.

does so, the non-moving party must go beyond the pleadings and designate specific facts
showing a genuine issue for trial. Id. at 324. The court does “not weigh the evidence or
determine the truth of the matter, but only determines whether there is a genuine issue for trial.”
Balint v. Carson City, 180 F.3d 1047, 1054 (9th Cir 1999). A “‘scintilla of evidence,’ or
evidence that is ‘merely colorable’ or ‘not significantly probative,’” does not present a genuine
issue of material fact. United Steelworkers of Am. v. Phelps Dodge Corp., 865 F.2d 1539, 1542
(9th Cir), cert denied, 493 U.S. 809, 110 S. Ct. 51, 107 L. Ed. 2d 20 (1989) (emphasis in
original, citation omitted).

       The substantive law governing a claim or defense determines whether a fact is material.
T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 631-32 (9th Cir 1987).
The court must view the inferences drawn from the facts “in the light most favorable to the
nonmoving party.” Id. at 631 (citation omitted). Thus, reasonable doubts about the existence of
a factual issue should be resolved against the moving party. Id. at 630-31. However, when the
non-moving party’s claims are factually “implausible, that party must come forward with more
persuasive evidence than would otherwise be [required] . . . .” California Architectural Bldg.
Prods., Inc. v. Franciscan Ceramics, Inc., 818 F.2d 1466, 1468 (9th Cir 1987), cert denied, 484
U.S. 1006, 108 S. Ct. 698, 98 L. Ed. 2d 650 (1988) (citation omitted). “No longer can it be
argued that any disagreement about a material issue of fact precludes the use of summary
judgment.” Id. “[T]he plain language of Rule 56(c) mandates the entry of summary judgment,
after adequate time for discovery and upon motion, against a party who fails to make a showing
sufficient to establish the existence of an element essential to that party’s case, and on which that
party will bear the burden of proof at trial.” Celotex Corp., 477 U.S. at 322, 106 S. Ct. at 2552.

III.      UP’s Motion for Summary Judgment

       UP contends that Plaintiff’s first claim for disability discrimination under the ADA and
FEHA, and fourth claim for CFRA retaliation under FEHA, fail because there is no dispute that
UP had a legitimate, non-pretextual, and nondiscriminatory reason to terminate Plaintiff based
on his violation of UP’s policy against dishonesty and misusing FMLA leave. UP contends
Plaintiff’s second claim for failure to accommodate under FEHA fails because UP granted all
accommodations Plaintiff requested. UP asserts that it is entitled to summary judgment on
Plaintiff’s third cause of action for FMLA interference based on UP’s honest belief that Plaintiff
abused his intermittent FMLA leave.

          A.     Claims for Disability Discrimination and CFRA Retaliation

       Plaintiff’s first claim for disability discrimination under the ADA and FEHA, and fourth
claim for CFRA retaliation under the FEHA, both require application of the three-stage burden-
shifting test established in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                               Page 4 of 8
   Case 2:18-cv-06374-PA-SS Document 78 Filed 06/03/19 Page 5 of 8 Page ID #:4206

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-6374 PA (SSx)                                       Date   June 3, 2019
 Title          Thomas Dunger v. Union Pacific Railroad Company, et al.

L. Ed. 2d 668 (1973). See Snead v. Metro. Prop. & Cas. Ins. Co., 237 F.3d 1080, 1093 (9th Cir.
2001) (applying McDonnell Douglas burden-shifting to ADA disability discrimination claim);
Guz v. Bechtel Nat. Inc., 24 Cal.4th 317, 354, 100 Cal. Rptr. 2d 352, 378 (2000) (applying
McDonnell Douglas burden-shifting to FEHA disability discrimination claim); Yanowitz v.
L’Oreal USA, Inc., 36 Cal. 4th 1028, 1042, 32 Cal. Rptr. 3d 436, 444 (2005) (applying
McDonnell Douglas burden-shifting to FEHA retaliation claim).

        In applying the McDonnell Douglas burden-shifting framework, first, the plaintiff must
demonstrate a prima facie case of discrimination; second, if the plaintiff succeeds, the defendant
must “articulate some legitimate, nondiscriminatory reason” for its actions; finally, if the
defendant meets its burden, the plaintiff must demonstrate “that the legitimate reasons offered by
the defendant were not its true reasons, but were a pretext for discrimination.” See Texas Dept.
of Cmty. Affairs v. Burdine, 450 U.S. 248, 252-53, 101 S. Ct. 1089, 1093, 67 L. Ed. 2d 207
(1991); McDonnell Douglas, 411 U.S. at 802, 93 S. Ct. at 1824, 36 L. Ed. 2d 668. “Although
intermediate evidentiary burdens shift back and forth under this framework, ‘[t]he ultimate
burden of persuading the trier of fact that the defendant intentionally discriminated against the
plaintiff remains at all times with the plaintiff.’” Reeves v. Sanderson Plumbing Prods., 530
U.S. 133, 143, 120 S. Ct. 2097, 2106, 147 L. Ed. 2d 105 (2000) (quoting Burdine, 450 U.S. at
253, 101 S. Ct. at 1093).

        The degree of proof to demonstrate a prima facie case is minimal, and does not need to
rise to the level of a preponderance of the evidence. Coghlan v. Am. Seafoods Co., LLC., 413
F.3d 1090, 1094 (9th Cir. 2005).

                 If the plaintiff establishes a prima facie case, the burden of
                 production shifts to the employer to articulate a legitimate,
                 nondiscriminatory reason for the employment decision. Although
                 the burden of production shifts to the defendant at this point, the
                 burden of proof remains with the plaintiff at all times. If the
                 employer offers a nondiscriminatory reason, the burden returns to the
                 plaintiff to show that the articulated reason is a pretext for
                 discrimination.

Leong v. Potter, 347 F.3d 1117, 1124 (9th Cir. 2003) (citations omitted). A plaintiff may
demonstrate pretext either directly, by persuading the Court that discrimination most likely
motivated the defendant, or indirectly, by showing that the defendant’s proffered explanation is
unworthy of credence. Godwin v. Hunt Wesson, Inc., 150 F.3d 1217, 1220 (9th Cir. 1998). An
explanation is considered unworthy of credence if it is internally inconsistent or otherwise not
believable. Chuang v. Univ. of Cal. Davis, Bd. of Tr., 225 F.3d 1115, 1127 (9th Cir. 2000);
Guz, 24 Cal. 4th at 363, 100 Cal. Rptr. 2d at 380 (“[I]n an appropriate case, an inference of

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                               Page 5 of 8
   Case 2:18-cv-06374-PA-SS Document 78 Filed 06/03/19 Page 6 of 8 Page ID #:4207

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-6374 PA (SSx)                                       Date   June 3, 2019
 Title          Thomas Dunger v. Union Pacific Railroad Company, et al.

dissembling may arise where the employer has given shifting, contradictory, implausible,
uninformed, or factually baseless justifications for its actions.”). However, bare assertions of
“discriminatory motivation and intent . . . are inadequate, without substantial factual evidence, to
raise an issue precluding summary judgment.” Steckl v. Motorola, Inc., 703 F.2d 392, 393 (9th
Cir. 1983); Guz, 24 Cal. 4th at 362, 100 Cal. Rptr. 2d at 384-85 (“[S]ummary judgment for the
employer may . . . be appropriate where, given the strength of the employer’s showing of
innocent reasons, any countervailing circumstantial evidence of discriminatory motive, even if it
may technically constitute a prima facie case, is too weak to raise a rational inference that
discrimination occurred.”); see also Reeves, 530 U.S. at 148 (“For instance, an employer would
be entitled to judgment as a matter of law if the record conclusively revealed some other,
nondiscriminatory reason for the employer’s decision, or if the plaintiff created only a weak
issue of fact as to whether the employer’s reason was untrue and there was abundant and
uncontroverted independent evidence that no discrimination had occurred.”); Guz, 24 Cal. 4th at
362, 100 Cal. Rptr. 2d at 384.

       Here, the parties do not dispute that Plaintiff suffers from a disability, that he was
qualified for the position, that, at least with respect to his termination, he suffered an adverse
employment action, or that UP’s policy against dishonesty and FMLA misuse may, in
appropriate circumstances, provide a legitimate, nondiscriminatory reason for discharge. The
parties do dispute, however, if Plaintiff has established a genuine disputed fact concerning
whether UP’s application of its policy against dishonesty and FMLA misuse was pretextual.

        Plaintiff contends he has succeeded in raising triable issues of fact concerning pretext
because there was no basis in fact for UP’s determination that Plaintiff had dishonestly misused
his leave by going on the boating trip. Plaintiff argues that because Mader and Steffel were not
aware of Plaintiff’s medical restrictions, they could not know whether he was engaging in
activities that were inconsistent with his serious medical condition. Plaintiff argues that if
Defendant had reviewed the FMLA certification, Defendant would have understood that Plaintiff
did not engage in any activity on the fishing trip that he was restricted from engaging in based on
his medical condition. Additionally, Plaintiff emphasizes that he could not have dishonestly
used his FMLA leave to go on the fishing trip because his trip occurred between his shifts. All
of Plaintiff’s arguments are “unavailing” because, in judging whether an employer’s “proffered
justification were ‘false,’ it is not important whether they were objectively false . . . . Rather,
courts ‘only require that an employer honestly believed its reason for its actions, even if its
reason is ‘foolish or trivial or even baseless.’” Villiarimo v. Aloha Island Air, Inc., 281 F.3d
1054, 1063 (9th Cir. 2002) (quoting Johnson v. Nordstrom, Inc., 260 F.3d 727, 733 (7th Cir.
2001)).

       Therefore, the Court concludes that Plaintiff has failed to satisfy his burden at the third
stage of the McDonnell Douglas burden-shifting test to create even a triable issue of fact that

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                               Page 6 of 8
   Case 2:18-cv-06374-PA-SS Document 78 Filed 06/03/19 Page 7 of 8 Page ID #:4208

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-6374 PA (SSx)                                       Date   June 3, 2019
 Title          Thomas Dunger v. Union Pacific Railroad Company, et al.

UP’s legitimate nondiscriminatory reason for discharging him was pretextual or done to retaliate
against Plaintiff. The Court therefore grants UP’s Motion for Summary Judgment on Plaintiff’s
first and fourth claims.

          B.     Claim for FMLA Interference

        While Plaintiff styled his third claim as an FMLA retaliation claim in his Complaint,
when an employee is terminated after using FMLA leave, the Ninth Circuit has held that the
claim should be brought as an FMLA interference claim. See Bachelder v. America West
Airlines, 259 F.3d 1112, 1124 (9th Cir. 2001). 29 C.F.R. § 825.220(a)(1) provides that “[a]n
employer is prohibited from interfering with, restraining, or denying the exercise of (or attempts
to exercise) any rights” under the FMLA. To prevail on a claim of interference, the employee
“need only prove by a preponderance of the evidence that [the] taking of FMLA-protected leave
constituted a negative factor in the decision to terminate.” Bachelder, 259 F.3d at 1125; see also
29 C.F.R. § 825.220(c) (“[E]mployers cannot use the taking of FMLA leave as a negative factor
in employment actions, such as hiring, promotions or disciplinary actions; nor can FMLA leave
be counted under no fault attendance policies.”). A plaintiff may prove her claim by using either
direct or circumstantial evidence, or both. See Bachelder, 259 F.3d at 1125.

        As previously discussed, UP presented evidence that it terminated Plaintiff because he
acted in a manner that was inconsistent with his serious medical condition and was dishonest in
requesting FMLA leave. Plaintiff has a history of receiving FMLA leave without any negative
repercussions from UP. Despite that undisputed evidence, Plaintiff argues that he has raised a
triable issue of fact as to whether UP impermissibly considered his FMLA leave in terminating
him because UP’s reasons for firing Plaintiff have no basis in fact. Plaintiff argues that he has
brought evidence showing he was not actually acting in a manner inconsistent with his serious
medical condition by going on the fishing trip, nor was he dishonest in taking FMLA leave
because his boating trip did not conflict with his work shifts. However, none of that evidence
supports an inference that UP impermissibly used Plaintiff’s taking of FMLA leave as a factor in
the decision to terminate Plaintiff. Even if Plaintiff was able to successfully identify flaws in
UP’s reasons for Plaintiff’s termination, Plaintiff has provided no basis to infer that UP relied on
anything other than Plaintiff’s dishonesty, which is a lawful basis for termination, in terminating
him. As a result, no reasonable fact finder could determine that Plaintiff’s taking FMLA leave
was a negative factor in his termination. The Court grants UP’s Motion for Summary Judgment
on Plaintiff’s FMLA interference claim.

          C.     Claim for Failure to Accommodate under FEHA

     UP argues that Plaintiff cannot establish a triable issue of fact on his failure to
accommodate claim under FEHA because Plaintiff was granted every request for leave he ever

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                               Page 7 of 8
   Case 2:18-cv-06374-PA-SS Document 78 Filed 06/03/19 Page 8 of 8 Page ID #:4209

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-6374 PA (SSx)                                       Date   June 3, 2019
 Title          Thomas Dunger v. Union Pacific Railroad Company, et al.

made. It is undisputed that during Plaintiff’s employment, UP granted all of Plaintiff’s leave
requests, including his requests for leave based on his serious health condition. Plaintiff has
presented no evidence showing UP failed to reasonably accommodate Plaintiff in any way.

       Plaintiff relies on Hernandez v. Rancho Santiago Community College District, 22 Cal.
App. 5th 1187 (2018), to argue that because he was terminated after being on leave, UP failed to
reasonably accommodate his disability. In Hernandez, the plaintiff was terminated while on
medical leave to undergo surgery, and the California Court of Appeal held that terminating an
employee while on leave does not qualify as a reasonable accommodation. Id. at 1194. Here, it
is undisputed Plaintiff was granted FMLA leave for his serious medical condition and was
terminated for being dishonest in his taking of FMLA leave. Thus, Hernandez is inapplicable
here.

       Because Plaintiff has failed to create a genuine issue of material fact on his failure to
accommodate claim, the Court grants UP’s Motion for Summary Judgment on Plaintiff’s second
cause of action.

IV.       Plaintiff’s Motion for Partial Summary Judgment

        For the same reasons the Court grants Defendant’s Motion for Summary Judgment on
Plaintiff’s FMLA interference claim, the Court concludes that Plaintiff has failed to establish he
is entitled to summary judgment as a matter of law on his FMLA interference claim. Thus,
Plaintiff’s Motion for Partial Summary Judgment is denied.

                                              Conclusion

      For all of the foregoing reasons, the Court concludes that UP is entitled to summary
judgment on all of Plaintiff’s claims. The Court denies Plaintiff’s Motion for Partial Summary
Judgment. The Court will issue a Judgment consistent with this Order. The Pretrial Conference
scheduled for June 7, 2019, is vacated, and the matter taken off calendar.

          IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                               Page 8 of 8
